                Case 2:17-cr-00232-JAM Document 368 Filed 08/03/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00232 JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   OREL GOHAR,                                         DATE: August 4, 2020
                                                         TIME: 9:15 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17          This case is set for a status conference on August 4, 2020. On May 13, 2020, this Court issued

18 General Order 618, which suspends all jury trials in the Eastern District of California “until further

19 notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18

20 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s

21 judicial emergency, this Court has allowed district judges to continue all criminal matters to a date after
               1
22 May 2, 2021. This and previous General Orders, as well as the declarations of judicial emergency,

23 were entered to address public health concerns related to COVID-19.

24          Although the General Orders and declarations of emergency address the district-wide health

25 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

26 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:17-cr-00232-JAM Document 368 Filed 08/03/20 Page 2 of 5


 1 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 2 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 3 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 4 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 5 findings on the record “either orally or in writing”).

 6          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 8 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

 9 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

10 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

11 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

12 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

13 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

14          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

15 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

16 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

17 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

18 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

19 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

20 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

21 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

22 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

23 by the statutory rules.

24          In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:17-cr-00232-JAM Document 368 Filed 08/03/20 Page 3 of 5


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for status on August 4, 2020.

 7          2.     By this stipulation, defendant now moves to continue the status conference until

 8 September 22, 2020 at 9:30 a.m., and to exclude time between August 4, 2020, and September 22,

 9 2020, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

10          3.     The parties agree and stipulate, and request that the Court find the following:

11                 a)      The defendant was initially arrested on December 8, 2017, pursuant to a

12          complaint, and subsequently indicted on December 21, 2017.

13                 b)      The defendant did not appear at a hearing on January 8, 2018. United States

14          Magistrate Judge Kendall J. Newman issued a warrant for the defendant’s arrest.

15                 c)      A superseding indictment added additional charges against the defendant on

16          September 13, 2018.

17                 d)      The defendant was arrested in Tel Aviv, Israel, and appeared in court for

18          arraignment on the superseding indictment on January 10, 2020.

19                 e)      On January 16, 2020, the government produced to defense counsel over 49,000

20          pages of discovery and 49 additional disks, consisting of discovery for both the original

21          indictment and the superseding indictment.

22                 f)      Counsel for defendant desires additional time to review the voluminous

23          discovery. Independent of the COVID-19 pandemic, counsel requires this additional time

24          because of the volume of discovery.

25                 g)      Counsel for defendant believes that failure to grant the above-requested

26          continuance would deny him/her the reasonable time necessary for effective preparation, taking

27          into account the exercise of due diligence.

28                 h)      The government does not object to the continuance.

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:17-cr-00232-JAM Document 368 Filed 08/03/20 Page 4 of 5


 1                 i)      In addition to the public health concerns cited by General Order 611 and

 2          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

 3          this case because the pandemic has delayed counsel’s ability to become familiar with the case

 4          and his client. Public health orders over the last few months directed Sacramento County

 5          residents to minimize personal contacts to the greatest extent possible. Defense counsel wishes

 6          to conduct further in-person meetings with his client to discuss the case.

 7                 j)      Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                 k)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of August 4, 2020 to September 22,

12          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14          of the Court’s finding that the ends of justice served by taking such action outweigh the best

15          interest of the public and the defendant in a speedy trial.

16          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20

21
      Dated: July 31, 2020                                    MCGREGOR W. SCOTT
22                                                            United States Attorney
23
                                                              /s/ MIRIAM R. HINMAN
24                                                            MIRIAM R. HINMAN
                                                              Assistant United States Attorney
25

26
      Dated: July 31, 2020                                    /s/ TODD LERAS
27                                                            TODD LERAS
28                                                            Counsel for Defendant
                                                              Orel Gohar

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:17-cr-00232-JAM Document 368 Filed 08/03/20 Page 5 of 5


 1

 2

 3

 4                                      FINDINGS AND ORDER

 5        IT IS SO FOUND AND ORDERED this 31st day of July, 2020.

 6
                                                     /s/ John A. Mendez
 7                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
